DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gomez et al. (US 2011/0040305 A1).
As to claims 1 and 10, Gomez discloses a method/system  for retracting an articulated instrument into an entry guide, the articulated instrument having a plurality of rotational joints and a plurality of links (Fig. 3), each rotational joint of the plurality of rotational joints coupling together an adjacent pair of the plurality of links (Fig. 3), a most proximal link of the plurality of links at least partially disposed inside the entry guide (Fig. 3), the method comprising: receiving, by a processor, a retraction command (para. 0017) from an input device, the retraction command commanding translational movement of the most proximal link towards a proximal end of the entry guide; determining, by the processor,  a joint (para. 0059-0060, joint 621) of the plurality of rotational joints that is outside of the entry guide and closest to a distal end of the entry guide as a most proximal rotation joint; determining, by the processor, whether the most proximal rotational joint is within a minimum distance (para. 0059-0061, threshold 
As to claims 2, 11-13, Gomez further discloses comprising: the processor determining, by the processor, the minimum distance by using at least one of the following factors: a velocity of movement of the most proximal link in response to the retraction command, so that the minimum distance increases as the velocity increases (para. 0060-0061, inverse kinematics); or  an angle between the adjacent pair of the plurality of links coupled by the most proximal rotational joint, so that the minimum 
As to claims 3-9, the Examiner treats them as optional, because they are further defining a condition a method claim. And that condition is being optional. 
As to claims 3 and 14, Gomez further discloses wherein the processor causing actuation of the most proximal rotational joint so that the adjacent pair is reconfigured to allow the pair to be disposed within the entry guide comprises: the processor causing actuation of the most proximal rotational joint after a delay (Fig. 5, 505).
As to claims 4 and 15, Gomez further discloses the processor causing, by the processor, an abrupt change, after the delay, to a haptic force being applied against the input device, followed by a force profile (para. 0064).
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661